276 F.2d 958
Helen CAMECHI and Elick J. Camechi, Appellantsv.A. T. NEWELL REALTY COMPANY and William Beck.
No. 13049.
United States Court of Appeals Third Circuit.
Argued Feb. 4, 1960.Decided Feb. 15, 1960.

John M. Wolford, Erie, Pa., for appellants.
John G. Gent, Erie, Pa.  (Curtze & Gent, Erie, Pa., Robert J. Healy, Bradford, Pa., on the brief), for appellees.
Before GOODRICH, HASTIE and FORMAN, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment for the defendant in a personal injury case.  The plaintiff was a guest in the home of the defendant's tenant.  She received injury when a porch collapsed as she stepped on it in leaving the house.  Jurisdiction is based solely on diversity of citizenship as the plaintiff is a Californian and the defendant a Pennsylvania corporation.  The accident took place in Pennsylvania and Pennsylvania law governs.  The responsibility of a landlord for failure to make repairs was thoroughly discussed by the district judge in his examination of the Pennsylvania decisions on the subject.  He came to the conclusion that there was no right by the tenant's guest against the landlord.  We can add nothing to the district court's discussion of the Pennsylvania authority.  D.C.W.D.Pa., 181 F.Supp. 334.


2
The judgment will be affirmed.